DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 10 of copending Application No. 16/424775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 



Application No. 16/424775
Claim 1, A non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: determine a subset of a group of access points (APs) that is to provide, to a client device, at least a performance threshold during a particular time interval, wherein an AP of the subset of the group of APs serves the client device; and determine when to adjust a power state of a remaining AP of the group of APs based on: a first degree of performance being provided by a first set of radios of the subset of the group of APs; and a second degree of performance to be provided by the remaining AP of the group of APs if the group of client devices is provided a network connectivity via a second radio of the remaining AP of the group of APs.
Claim 1, A non-transitory computer readable medium storing instructions executable by a processing resource to: in response to a client device being associated with an access point (AP) of a group of APs, determine: a first degree of performance being provided to the client device via a first radio of the AP of a group of APs; and a second degree of performance to be provided to the client device via a second radio of the group of APs, if the client device is provided a network connectivity via the second radio; determine, based on the first degree of performance and the second degree of performance, a subset of the group of APs whose power state is adjustable to a different power state; and adjust a power state of the subset of the group of APs.
Claim 9, A network device, comprising: a processing resource; and a memory 


.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 14, 17, 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (US 2012/0099495 A1). 	Regarding claim 1, Mitra et al. discloses a non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: determine a subset of a group of access points (APs) that is to provide, to a client device, at least a performance threshold during a particular time interval, wherein an AP of the subset of the group of APs serves the client device (See Fig 1 and Para 20 and Para 26-29 teaches of a mobile device being associated with an access point. The access point determines the signal strength of the mobile device to determine if it is closes to it to provide access to the mobile device.); and determine when to adjust a power state of a remaining AP of the group of APs based on: a first  by an AP of the subset of the group of APs being equal to or above the performance threshold (Para 32-33 teaches of if the mobile device is stationary fora period of time and is associated to an access point, a second access point from a set of access point is selected as the backup access point. The rest of the access points in the set of access point that from the concentric access points are powered off. The power levels are continuously monitored while the mobile device is in point to point mode. If a change in signal strength is determined the next closest access point is determined and associated with the mobile device.).
 	Regarding claim 7, Mitra et al. discloses a medium, wherein the instructions to determine the subset is based on client power information of another client device associated with one AP of the group of APs prior to the particular time interval and having a same device type as that of the first client device (See Fig 1 and Para 20 and Para 26-29 teaches of a mobile device being associated with an access point. The access point determines the signal strength of the mobile device to determine if it is closes to it to provide access to the mobile device.).
 	Regarding claim 9, Mitra et al. discloses a network device, comprising: a processing resource; and a memory resource including instructions executable by a processing resource to: determine a subset of a group of access points (APs) that is to provide, to a plurality of client devices, at least a performance threshold during a particular time interval (See Fig 1 and Para 20 and Para 26-29 teaches of a mobile 
  	Regarding claim 10, Mitra et al. discloses a network device, wherein the memory resource includes instructions executable by the processing resource to adjust a power state of the AP of the subset of the group of APs to a reduced power state in response 
	Regarding claim 13, Mitra et al. disclose a method, comprising: in response to determining that a client device is associated with a first AP of a subset of a group of access points (APs): determining a first degree of performance the first AP of the subset of the group of APs has provided to the client device (See Fig 1 and Para 20 and Para 26-29 teaches of a mobile device being associated with an access point. The access point determines the signal strength of the mobile device to determine if it is closes to it to provide access to the mobile device.); and estimating a second degree of performance a second AP of a remainder of the group of APs is to provide to the client device if the client device is associated with the second AP of the remainder of the group of APs (See Fig 1 and Para 20 and Para 26-29 teaches of once a mobile device is determined to be close to an access point based on the monitoring of the signal strength. A second set of access points are determined to be close the first access point as a concentric circle around the first access point.).; determining when to adjust, to maintain a degree of performance being provided to the client device above a performance threshold, a power state of the second AP of the remainder of the group of 
 	Regarding claim 14, Mitra et al. discloses a method, further comprising adjusting the power state of the second AP of the remainder of the group of APs to an active power state in response to: the first degree of performance being below the performance threshold; and the second degree of performance being above the performance threshold(See Fig 1 and Para 20 and Para 26-29 teaches of once a mobile device is determined to be close to an access point based on the monitoring of the signal strength. A second set of access points are determined to be close the first access point as a concentric circle around the first access point.). 	Regarding claim 17, Mitra et al. discloses a method, wherein adjusting the power state of the second AP of the remainder the group of APs comprises adjusting a transmit power of the second AP of the remainder of the group of APs (See Fig 1 and .   	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Tang et al. (US 2016/0037542 A1).  	Regarding claim 11, 16,  Mitra et al. discloses the claimed invention as set forth .
Claims 15, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Dharanipragada et al. (US 2014/0269370 A1)..
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Desai et al. (US 2019/0007856 A1).   	Regarding claim 20,  Mitra et al. discloses the claimed invention as set forth in claim 19, above. Mitra et al. does not disclose a method, further comprising: exchanging subsequent packet with the client device in response to sending the packet; determining, based on the received signal, a performance characteristic of the received signal including at least one of a packet latency, a packet drop rate, a data transmission/receipt rate, and a signal-to-noise (SNR); and estimating the second degree of performance based on the determined performance characteristic. However Desai et al. discloses a method, further comprising: exchanging subsequent packet with the client device in response to sending the packet; determining, based on the received  
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467